DETAILED ACTION
Claims 1-8, 10-12, 14-18, and 20 filed October 19th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19th 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US2015/0085057) in view of Gormish et al. (US2015/0248390) in view of Siracusano (2018/0011627)

 	Consider claim 1, where Ouyang teaches a client comprising: processing circuitry configured to: obtain a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generate image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) display, on a display, the image data at a first frame rate; receive an input from a user; and change, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced) 
 	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard and receiving an input. However, in the same field of endeavor of teleconferencing technologies Gormish teaches an electronic whiteboard (See Gormish paragraph 23) a stroke input drawn by a user on the display; and while the stroke input is receive and until the stroke input drawn by the user is no longer received. (See Gormish paragraphs 116-119 where the computer will perform a find operation to find the stroke input of the user and synchronize the frame update operation with the find operation resulting in a slower update of the frame) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 
	Ouyang teaches a second lower frame rate, however Ouyang does not explicitly teach generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; and display, on the display the resultant image data at the second frame rate. However, in the same field of endeavor of virtual meeting software Siracusano teaches generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker that updates the frame every 15th frame thus the tracker has a frame rate of 2 or 4 frames per second) super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; (See Siracusano paragraphs 107-111 where the tracker tracks the user’s mouse cursor and inputs to the presentation canvas in order to overlay over the video content) and display, on the display the resultant image data at the second frame rate. (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker, thus the tracker’s content is displayed at the lower frame rate) Therefore, it would it have been obvious for one of ordinary skill in the art to modify Ouyang’s ability to reduce the frame rate by 

 	Consider claim 6, where Ouyang in view of Gormish in view of Siracusano teaches the electronic whiteboard according to claim 1, wherein when performing a videoconference in which the image data and audio data are transmitted to another electronic whiteboard through a network and other image data and audio data received from the another electronic whiteboard are output, the processing circuitry is configured to change a frame rate of the image data displayed on the display based on a determination indicating whether the input has been received and a determination indicating whether the videoconference is in progress. (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 7, where Ouyang in view of Gormish in view of Siracusano teaches the electronic whiteboard according to claim 6, further comprising: a memory that stores information about a performance of the electronic whiteboard, wherein the processing circuitry is configured to change the frame rate based on a determination indicating whether the input has been received, a determination indicating whether the videoconference is in progress, and the information about the performance of the electronic whiteboard. (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 8, where Ouyang in view of Gormish in view of Siracusano teaches the electronic whiteboard according to claim 7, wherein the information about the performance of the electronic whiteboard includes information indicating a type of the electronic whiteboard. (See Ouyang paragraphs 32-34 where Ouyang teaches a meeting resource manager that identifies the particular needs of a client device thereby identifying the client device a type of device that requires a resource or not. See Huitema paragraph 31 where the device may be a whiteboard)

 	Consider claim 10, where Ouyang in view of Gormish in view of Siracusano teaches the electronic whiteboard according to claim 1, wherein the stroke input that is received includes an input of a handwritten stroke. (See Gormish paragraph 3)

 	Consider claim 11, where Ouyang teaches an image display method performed by a client device, the image display method comprising: obtaining a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generating image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) displaying, on a display, the image data at a first frame rate; receive an input from a user; and changing, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)
	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard and receiving an input. However, in the same field of endeavor of teleconferencing technologies Gormish teaches an electronic whiteboard (See Gormish paragraph 23) and receive a stroke input drawn by a user on the display; and while the stroke input is receive and until the stroke input drawn by the user is no longer received. (See Gormish paragraphs 116-119 where the computer will perform a find operation to find the stroke input of the user and synchronize the frame update operation with the find operation resulting in a slower update of the frame) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 
	Ouyang teaches a second lower frame rate, however Ouyang does not explicitly teach generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; and display, on the display the resultant image data at the second frame rate. However, in the same field of endeavor of virtual meeting software Siracusano teaches generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker that updates the frame every 15th frame thus the tracker has a frame rate of 2 or 4 frames per second) super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; (See Siracusano paragraphs 107-111 where the tracker tracks the user’s mouse cursor and inputs to the presentation canvas in order to overlay over the video content) and display, on the display the resultant image data at the second frame rate. (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker, thus the tracker’s content is displayed at the lower frame rate) Therefore, it would it have been obvious for one of ordinary skill in the art to modify Ouyang’s ability to reduce the frame rate by separating out the components into a background video and the tracked user inputs as taught by Siracusano. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of accommodating for the bandwidth resources available. 

 	Consider claim 12, where Ouyang teaches a non-transitory recording medium which, when executed by one or more processors on a client device, cause the processors to perform an image display method comprising: obtaining a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generating image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) displaying, on a display, the image data at a first frame rate; receive an input from a user; and changing, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)
	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard and receiving an input. However, in the same field of endeavor of (See Gormish paragraph 23) and receive a stroke input drawn by a user on the display; and while the stroke input is receive and until the stroke input drawn by the user is no longer received. (See Gormish paragraphs 116-119 where the computer will perform a find operation to find the stroke input of the user and synchronize the frame update operation with the find operation resulting in a slower update of the frame) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 
	Ouyang teaches a second lower frame rate, however Ouyang does not explicitly teach generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; and display, on the display the resultant image data at the second frame rate. However, in the same field of endeavor of virtual meeting software Siracusano teaches generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker that updates the frame every 15th frame thus the tracker has a frame rate of 2 or 4 frames per second) super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; (See Siracusano paragraphs 107-111 where the tracker tracks the user’s mouse cursor and inputs to the presentation canvas in order to overlay over the video content) and display, on the display the resultant image data at the second frame rate. (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker, thus the tracker’s content is displayed at the lower frame rate) Therefore, it would it have been 

 	Consider claim 14, where Ouyang in view of Gormish in view of Siracusano the electronic whiteboard according to claim 1, wherein the processing circuitry is further configured to, after receipt of the stroke input is completed; superimpose the stroke image on the image data to generate second resultant image data at the first frame rate; and display, on the display, the second resultant image data at the first frame rate. (See Gormish paragraphs 116-118, where the strokes remain in synch of the display of their associated background, thus the frame update rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 20, where Ouyang in view of Gormish in view of Siracusano teaches the method according to claim 11, wherein the stroke input that is received includes an input of a handwritten stroke. (See Gormish paragraph 3)

Claims 2-5, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Gormish in view of Siracusano as applied to claim 1 above, in further view of Huitema et al. (US20100245536)

stroke input; and keep changing the frame rate of the image data displayed on the display until the certain period elapses even when the stroke input is not received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 3, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to determine whether or not an operation is in progress, based on the stroke input received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

stroke input. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 5, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to: determine, after completing measuring the certain period, that an operation is not in progress; and change the frame rate to a pre-change value, in response to the determining that the operation is not in progress. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 15, where Ouyang in view of Gormish in view of Siracusano teaches the method according to claim 11, further comprising: measuring a certain period in response to start of receipt of the stroke input; and keep changing the frame rate of the image data displayed on the display until the certain period elapses even when the stroke input is not received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 16, where Ouyang in view of Gormish in view of Siracusano teaches the method according to claim 15, wherein the processing circuitry is configured to determine whether or not an operation is in progress, based on the stroke input received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 17, where Ouyang in view of Gormish in view of Siracusano teaches the method according to claim 15, wherein the measuring is started every time the stroke input from the user is received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 18, where Ouyang in view of Gormish in view of Siracusano teaches the method according to claim 15, further comprising: determining, after completing measuring the certain period, that an operation is not in progress; and change the frame rate to a pre-change value, in response to the determining that the operation is not in progress. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624